 

Exhibit 10.1

THIRD AMENDMENT TO

LOAN AND SECURITY AGREEMENT

THIS THIRD AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of July 28, 2016, by and between OXFORD FINANCE LLC, a Delaware
limited liability company with an office located at 133 North Fairfax Street,
Alexandria, Virginia 22314 (“Oxford”), as collateral agent (in such capacity,
“Collateral Agent”), the Lenders listed on Schedule 1.1 of the Loan Agreement
(as defined below) or otherwise party thereto from time to time (each a “Lender”
and collectively, the “Lenders”) including Oxford in its capacity as a Lender
and CERUS CORPORATION, a Delaware corporation with offices located at 2550
Stanwell Drive, Concord, CA  94520 (“Borrower”).

Recitals

A. Collateral Agent, Lenders and Borrower have entered into that certain Loan
and Security Agreement dated as of June 30, 2014, as amended by that certain
First Amendment to Loan and Security Agreement dated as of January 30, 2015 and
that certain Second Amendment to Loan and Security Agreement dated as of
September 29, 2015 (as the same may from time to time be amended, modified,
supplemented or restated, the “Loan Agreement”).

B. Lenders have extended credit to Borrower for the purposes permitted in the
Loan Agreement.  

C. Borrower has requested that Collateral Agent and Lenders (i) modify the
repayment terms and (ii) make certain other revisions to the Loan Agreement as
more fully set forth herein.

D. Collateral Agent and Lenders have agreed to modify such consent and to amend
certain provisions of the Loan Agreement, but only to the extent, in accordance
with the terms, subject to the conditions and in reliance upon the
representations and warranties set forth below.

Agreement

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.  

2.1 Section 2.2 (Term Loans).  Section 2.2(b)(iii) of the Loan Agreement hereby
is deleted in its entirety.

2.2 Section 2.2 (Term Loans).  Section 2.2(b) of the Loan Agreement hereby is
amended and restated in its entirety to read as follows:

“(b) Repayment.  As of the Third Amendment Effective Date, the outstanding
principal balance of the Term Loans is Nineteen Million Four Hundred
Ninety-Eight Thousand Nine Hundred Seventy-Three and 11/100 Dollars
($19,498,973.11) (the “Third Amendment Principal Balance”). Borrower shall
continue to make monthly payments of interest only on the Third Amendment
Principal Balance on the Payment Date of each month through and including the
Payment Date immediately preceding the Amortization Date.  Commencing on the
Amortization Date, and continuing on the Payment Date of each month thereafter,
Borrower shall make consecutive equal monthly payments of principal and
interest, in arrears, to each Lender, as calculated by Collateral Agent (which
calculations shall be deemed correct absent manifest

 

--------------------------------------------------------------------------------

 

error) based upon: (1) the amount of such Lender’s Term Loan, (2) the effective
rate of interest, as determined in Section 2.3(a), and (3) a repayment schedule
equal to twenty-nine (29) months.  All unpaid principal and accrued and unpaid
interest with respect to each Term Loan is due and payable in full on the
Maturity Date.  Each Term Loan may only be prepaid in accordance with Sections
2.2(c) and 2.2(d).”

2.3 Section 13.1 (Definitions).  The following terms and their respective
definitions hereby are added or amended and restated in their entirety, as
applicable, to Section 13.1 of the Loan Agreement as follows:

“Amortization Date” is, with respect to each Term Loan, February 1, 2017.

“Third Amendment Effective Date” is July 28, 2017.

2.4 Section 13.1 (Definitions).  The following terms and their respective
definitions hereby are deleted in their entirety from Section 13.1 of the Loan
Agreement:

“Term C Loan”, “Term C Loan Revenue Event” and “Third Draw Period”

3. Limitation of Amendment.

3.1 The amendments set forth in Section 2 above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Collateral Agent or any Lender may now have or may have in the
future under or in connection with any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties.  To induce Collateral Agent and Lenders to
enter into this Amendment, Borrower hereby represents and warrants to Collateral
Agent and Lenders as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3 The organizational documents of Borrower delivered to Collateral Agent and
Lenders on the Effective Date, or subsequent thereto, remain true, accurate and
complete and have not been amended, supplemented or restated and are and
continue to be in full force and effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or (d)
the organizational documents of Borrower;

2

--------------------------------------------------------------------------------

 

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. Counterparts.  This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

6. Effectiveness.  This Amendment shall be deemed effective upon (i) the due
execution and delivery to Collateral Agent and Lenders of this Amendment by each
party hereto, (ii) Borrower’s payment to Oxford, of an amendment fee in an
amount equal to Twenty-Five Thousand Dollars ($25,000), which may be debited
from any of Borrower’s accounts and (iii) Borrower’s payment of all Lenders’
Expenses incurred through the date of this Amendment.

[Balance of Page Intentionally Left Blank]

 

 

 

3

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

COLLATERAL AGENT AND LENDER:

 

 

 

OXFORD FINANCE LLC

 

 

 

By:

 

/s/ Mark Davis

Name:

 

Mark Davis

Title:

 

Vice President – Finance, Secretary and Treasurer

 

BORROWER:

 

 

 

CERUS CORPORATION

 

 

 

By:

 

/s/ Kevin D. Green

Name:

 

Kevin D. Green

Title:

 

VP Finance and CFO

 

[Signature Page to Third Amendment to Loan and Security Agreement]

 

 

 